Citation Nr: 1208895	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-30 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an effective date earlier than September 8, 2008 for the grant of service connection for tinnitus. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

(The claims to reopen service connection for coronary artery disease (CAD) and entitlement to service connection for diabetes mellitus and hypothyroidism are addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1956 to November 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington D.C. and the VA Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in March 2009.  A transcript of the hearing is of record.  Although the Veteran also testified at a hearing before a different VLJ at the RO in June 2007, none of the testimony pertained to the claims addressed in this decision.  Accordingly, the Board has complied with 38 C.F.R. § 20.707 (2011) by ensuring that the only VLJ who conducted a hearing is participating in the final determination of the claims. 

In January 2012, the Veteran filed a new claim for entitlement to an increased rating for bilateral hearing loss.  As discussed below, the claim for an increased rating for hearing loss that is the subject of this decision was withdrawn in March 2009.  The new claim for an increased rating has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 2009, prior to the promulgation of a decision in the appeal for entitlement to an initial compensable rating for bilateral hearing loss, the Board received notification from the appellant that a withdrawal of the appeal was requested.

2.  The Veteran's claim for service connection for tinnitus was received on October 28, 2006 and entitlement to service connection arose on October 11, 2006.

3.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for an effective date of October 28, 2006, but not earlier, for the grant of service connection for tinnitus are met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew the appeal for entitlement to an initial compensable evaluation for bilateral hearing loss at the March 2009 hearing.  Hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


Earlier Effective Date Claim

The Veteran contends that an earlier effective date is warranted for the grant of service connection for tinnitus.  Service connection for tinnitus was granted in the September 2008 rating decision on appeal with an initial 10 percent evaluation assigned effective September 8, 2008.  The Veteran specifically contends that service connection should be effective from various dates in June or August 2006 as he was awarded service connection for hearing loss effective from June 26, 2006, or in the alternative, that he filed a claim for service connection in August 2006 when he complained of ringing in his ears to a VA examiner in August 2006.  

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (2011).  
The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

The current September 8, 2008 effective date for the grant of service connection for tinnitus was assigned as it was the date the RO determined the claim for tinnitus was received.  On September 8, 2008, VA received a letter from the Veteran stating that he had tinnitus in addition to hearing loss.  Service connection for hearing loss had been previously awarded in a February 2008 rating decision, effective June 23, 2006.  After review of the evidence of record, the Board finds that an October 2006 VA audiological examination serves as an earlier informal claim for service connection for tinnitus and an earlier effective date of October 28, 2006 is appropriate. 

On October 28, 2006, the Veteran was provided a VA audiological examination in response to a pending claim for entitlement to service connection for hearing loss.  During the VA examination, the Veteran reported that he experienced constant right ear tinnitus and provided a history of acoustic trauma during active duty service in connection with his work on an aircraft carrier.  He also incurred a head injury during an in-service motor vehicle accident.  The Board finds that the Veteran's reports of tinnitus and in-service acoustic trauma are sufficient to constitute an informal claim for benefits under 38 C.F.R. § 3.155.  During the June 2007 hearing at the RO, less than a year after his VA examination, the Veteran and his representative also explicitly indicated an intention to file a claim for service connection for tinnitus.  The Board therefore finds that the October 28, 2006 VA examination is an informal claim for service connection for tinnitus.  

As noted above, 38 C.F.R. § 3.400 provides that the appropriate effective date for the grant of an original claim for service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  The Board has determined that an informal claim for service connection was filed on October 28, 2006, and the record establishes that entitlement to the benefit sought arose a few weeks earlier on October 11, 2006.  On that date, the Veteran was seen by an audiologist at the Bay Pines VA Medical Center (VAMC).  He complained of tinnitus and hearing loss, and the audiologist determined that the Veteran's military noise exposure was more likely as not a contributing factor to his hearing impairment.  The diagnosis of tinnitus and the statement from the audiologist provide objective medical evidence of a disability and a nexus between the Veteran's tinnitus and acoustic trauma during service.  The October 2006 audiological consultation therefore establishes the elements necessary for service connection on a direct basis.  The Board finds that the date entitlement to service connection for tinnitus arose is October 11, 2006, just prior to the date of receipt of his informal claim on October 28, 2006.  Therefore, October 28, 2006 is the appropriate effective date for the grant of service connection for tinnitus as it is the later of the two dates. 

The Board has considered whether there is any other possible basis for the award of an earlier effective date, but has found none.  The claim for service connection was not received within one year after separation from service.  In addition, the only earlier reference to hearing impairment in the record dates from June 2006, when the Veteran reported having hearing problems on a substantive appeal filed in connection with another appeal.  The Board finds that the vague complaint of "hearing problems" does not fulfill the requirement that an informal claim identify the benefit sought with respect to a claim for tinnitus.  See 38 C.F.R. § 3.155.  The Board has also considered the Court's recent holding in DeLisio v. Shinseki, 25 Vet.App. 45 (2011) (a pending claim reasonably encompasses a claim for benefits for a causal disease or disability).  However, as service connection was granted for tinnitus on the basis that it was directly related to active duty service and not as secondary to service-connected hearing loss, the Board finds that DeLisio is not applicable to the current claim.  

Thus, the record does not establish that a claim for entitlement to service connection for tinnitus was filed prior to October 28, 2006, and the earliest possible effective date for the award of service connection for tinnitus is October 28, 2006, and the claim is granted.


TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for an anxiety reaction, rated as 50 percent disabling, tinnitus, rated as 10 percent disabling, and a postoperative hernia scar and bilateral hearing loss, both rated as noncompensably disabling.  His combined evaluation for compensation is 60 percent.  Therefore, the Veteran does not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he does not have two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a) (2011).  

Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the record contains evidence that the Veteran is currently unemployable, it does not establish that his inability to maintain gainful employment is due solely to service-connected disabilities.  Therefore, referring the claim to the Director for extra-schedular consideration is not warranted. 

In statements dating since April 1995, the Veteran has contended that he is unemployable due to heart problems including nonservice-connected CAD.  He also alleged on his May 2008 formal application for increased compensation based on unemployability that his service-connected anxiety has also resulted in an inability to work.  The Veteran reported that he had last worked full time in February 1995, just prior to his triple bypass surgery, as a self-employed limousine driver.  He also reported that he had completed four years of high school, and was in receipt of a General Education Diploma (GED).

The evidence, including the Veteran's own testimony, establishes that the Veteran is currently unemployable due to nonservice-connected CAD.  He testified in March 2009 that his private physician informed him in 1995 that he was unable to work due to heart problems.  While the Veteran has also contended that his service-connected anxiety has rendered him unemployable, none of his examining physicians have concluded that the service-connected anxiety reaction has resulted in unemployability.  During the most recent VA psychiatric examination in August 2008, the Veteran stated that he was not able to work due to cardiac conditions and a Global Assessment of Functioning (GAF) score of 60, associated with only moderate occupational impairment, was assigned.  See Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2011)) at 47 (1994).  The Veteran was also awarded benefits from the Social Security Administration (SSA) based solely on symptoms associated with CAD.  

The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due solely to service-connected disabilities.  Instead, the evidence of record establishes that the Veteran is unemployable due to nonservice-connected CAD.  Nonservice-connected disabilities may not be considered in the determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for entitlement to an earlier effective date for the grant of service connection for tinnitus, the appeal arises from disagreement with the effective date following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the claim for entitlement to TDIU, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the May 2008 letter.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration.  While the Veteran has not been provided a VA examination specifically for the purpose of determining his employment capabilities, the Board notes that the September 2008 VA examiner addressed the occupational impairment associated with the Veteran's service-connected anxiety reaction.  The Veteran has not alleged that his other service-connected disabilities, two of which are rated noncompensably disabling, have had any impact on his employability, nor does the evidence of record suggest that such may be the case.  Thus, remand for an additional VA medical opinion or examination is not required.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

The claim for entitlement to an initial compensable rating for bilateral hearing loss is dismissed.  

Entitlement to an earlier effective date of October 28, 2006, but not earlier, is granted for the award of service connection for tinnitus.

Entitlement to TDIU is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


